Citation Nr: 0628310	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to increased rating for the service-connected 
left foot injury with chronic Achilles tendonitis, tarsal 
tunnel syndrome and plantar fasciitis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for a claimed low back 
condition.  

3.  Entitlement to service connection for a claimed right 
knee condition.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for pes planus.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran enlisted in the Army National Guard in February 
1990 and served on active duty for training from March 1990 
to July 1990.  The veteran was activated and served on active 
duty from November 1990 to May 1991.  She was discharged from 
the National Guard in October 1992.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the RO in June 2002 and April 2003.  

Notwithstanding the fact that the appellant did not clearly 
state in her document received in May 2003 that she wished to 
perfect her appeal of the issues of increased rating for left 
foot injury with chronic Achilles tendonitis, tarsal tunnel 
syndrome and plantar fasciitis, currently evaluated as 10 
percent disabling, service connection for low back condition, 
and service connection for right knee condition, the Board 
has made the determination to construe that document as her 
timely substantive appeal with those three issues.  The Board 
has also made the determination to construe that document as 
her timely Notice of Disagreement (NOD) regarding the April 
2003 RO decision which denied service connection for mild 
bilateral pes planus (claimed as flat feet).  See 38 C.F.R. § 
20.202 (1995) (stating that the Board is required by 
regulation to construe an appellant's arguments in a liberal 
manner for determining whether they serve to perfect an 
appeal).

Alternatively, the Board further notes that the appellant 
did, in fact, file a Form 9 with the issues of increased 
rating for left foot injury with chronic Achilles tendonitis, 
tarsal tunnel syndrome and plantar fasciitis, currently 
evaluated as 10 percent disabling, service connection for low 
back condition, and service connection for right knee 
condition.  The VA received that Form 9 in March 2004, making 
it untimely.  However, even in that case, the Board could 
waive the filing of a timely substantive appeal, inasmuch as 
the veteran was led to believe that she had timely perfected 
her appeal by the issuance of the statement of the case in 
April 2003 and the certification of these three issues by the 
RO as being developed for appellate consideration.  The Board 
further notes that the veteran and her representative have 
continually offered testimony and argument in support of 
these three claims.

In regard to the above, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board 
may waive the timely filing of a substantive appeal, even if 
the veteran has not submitted a request for extension of the 
time period in which to file the substantive appeal.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (holding that an extension of 
time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303 (1999)). 

The Board further notes that the veteran submitted additional 
evidence after the RO certified her appeal.  In a document 
dated January 2005, the veteran waived her right to have this 
additional evidence considered by the RO.

The issues of an increased rating for the service-connected 
left foot injury with chronic Achilles tendonitis, tarsal 
tunnel syndrome and plantar fasciitis and service connection 
for lumbosacral strain and pes planus are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

The veteran's right knee condition is not shown to to be 
caused or aggravated by an injury during her active military 
service and not shown to be related to the veteran's service-
connected left foot disability.  


CONCLUSION OF LAW

The veteran is not shown to have a right knee condition that 
is due to injury or disease that was incurred in or 
aggravated by service; nor is it proximately due to or the 
result of the service-connected left foot injury with chronic 
left achilles tendonitis, tarsal tunnel syndrome and plantar 
fasciitis. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA and 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in a September 2001 letter that it 
would obtain the veteran's service medical records and other 
military service records.  The VA also informed the veteran 
that it would request her records from private medical 
facilities if she furnished their names, addresses, the 
condition she was treated for, and dates for her treatment.  
She was also informed that she could send private medical 
records to the RO on her own.  This letter also discussed 
what the evidence needed to show in order to get the 
veteran's claim granted.  Further, the rating decision 
appealed and the Statement of the Case (SOC) discussed the 
pertinent evidence, provided the law and regulations 
governing the claim, and notified the claimant of the 
evidence needed to prevail.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran was accorded a VA examination that was completed 
in May 2002.  

The veteran receives much of her medical care through the VA 
hospital system.  The veteran provided her medical records 
from the VA Medical Center as well as from private doctors 
the veteran visited in 1987 through 2004.

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(d) (2005).  On review, 
there are no areas in which further development is needed.


Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that the veteran does not consider her 
low back condition or right knee condition as being secondary 
to the service-connected disability of left foot injury with 
chronic left achilles tendonitis, tarsal tunnel syndrome and 
plantar fasciitis.  However, the RO considered the merits of 
the veteran's claims under theory of secondary connection as 
well as theory of direct connection, and so the Board will 
evaluate the claim under both theories as well.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  See also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Right knee condition

The veteran is seeking service connection for a right knee 
condition.  She asserts that her right knee condition 
developed while running in basic training and that her pain 
increased thereafter.  She reports using a knee brace that 
alternately eases and aggravates the pain.  The knee 
reportedly swells and radiates excruciating pain from time to 
time.  

A careful review of the service medical records shows that 
they are negative for any complaints or findings of a right 
knee condition.  In fact, the report of the veteran's 
demobilization examination dated April 1991 reflects that the 
veteran had no right knee trouble at the time.  

After service, the first mention of right knee trouble in 
medical records is in May 1992.  At that time, a doctor noted 
that the veteran had problems with unhealed chondromalacia 
(pain beneath or on the side of the knee cap) in her right 
knee.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Within the evidentiary record, no complaints of a right knee 
condition exist between 1992 and 2001.  The Board notes that 
the absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that a right 
knee condition is the result of the veteran's time in service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1334, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective evidence of a right knee condition between 1992 and 
2001 is itself evidence which tends to show that the right 
knee condition did not have its onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The next mention of right knee trouble in the veteran's 
medical records occurs in a July 2001 radiology report.  The 
radiologist noted the presence of "medial compartment 
narrowing" and "mild patellofemoral compartment narrowing 
but no osteophytes or joint effusion is seen."  At that 
point, the veteran began physical therapy for right knee 
arthralgia (pain in a joint).

The Board again notes that pain alone does not in and of 
itself constitute a service-connected disability.  See 
Sanchez-Benitez v. Principi, supra.

In May 2002, the veteran received a VA compensation and 
pension examination.  The radiology report on the veteran's 
right knee reads "The right knee is negative."  The 
examiner assessment noted that the veteran had "right knee 
pain and mechanical low back which are most likely 
degenerative in nature.  I can say absolutely that this is 
not related to her Achilles tendonitis but is normally a wear 
and tear phenomenon secondary to activity.  She is also over 
weight and this can contribute to degeration of joints."  

This VA examiner's opinion is of considerable probative value 
due to his review of the veteran's medical history, his 
education, and his actual conducting of the exam.  The 
veteran is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and her opinion regarding a medical diagnosis or 
etiology is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The next mention of a right knee condition in the medical 
record occurs during a VA outpatient clinic visit dated April 
2004.  The doctor noted in the record that the veteran 
experienced "some right sided discomfort with palpation at 
the right lateral knee joint line, PROM [Passive Range of 
Motion] knee flexion, ~0-125."

Finally, the veteran submitted a radiology report from a 
private doctor dated September 2004.  This report notes that 
"There is narrowing of the patellofemoral compartment, as 
well as the medial compartment of the right knee.  There is a 
small right knee effusion."  The radiologist continued to 
note that his impression was "mild osteoarthritis as 
described."

This diagnosis of "mild osteoarthritis as described" is the 
first non-pain diagnosis for the right knee that exists in 
the evidentiary record.

A diagnosis of a disability with residuals is not evidence of 
a service-connected disease or injury where it was a 
diagnosis based on history but unsupported by service medical 
records.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

Nothing in the VA or private medical record substantiates a 
link between the claimed right knee disorder and any event or 
incident during service.  

The veteran's service medical record contains no significant 
notations regarding a right knee condition.  Moreover, the 
absence of relevant complaints or findings on her separation 
from active duty physical weighs heavily against the claim.  

Although the veteran may presently sincerely believe that she 
incurred her present right knee through running while on 
active duty, she is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and her opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, supra; Moray 
v. Brown, supra.

The provided records do not establish a nexus for relating 
the current claimed disability to any event in the veteran's 
service.  No competent evidence exists to link the veteran's 
right knee condition to the time in service.  Further, there 
are no medical facts that relate the veteran's claimed right 
knee disorder to her service-connected left foot injury with 
chronic Achilles tendonitis, tarsal tunnel syndrome and 
plantar fasciitis.

To conclude, the Board holds that the preponderance of the 
evidence is against finding that the veteran's right knee 
condition is due to disease or injury that was incurred in or 
aggravated by the veteran's military service or by the 
veteran's service-connected left foot injury with chronic 
Achilles tendonitis, tarsal tunnel syndrome and plantar 
fasciitis.  Accordingly, the benefit sought on appeal must be 
denied.  

ORDER

Service connection for right knee condition, to include as 
secondary to the service-connected disability left foot 
injury with chronic Achilles tendonitis, tarsal tunnel 
syndrome and plantar fasciitis is denied.


REMAND

The veteran seeks an increased rating for left foot injury 
(with chronic Achilles tendonitis, tarsal tunnel syndrome and 
plantar fasciitis), currently evaluated as 10 percent 
disabling, service connection for low back condition, and 
service connection for mild bilateral pes planus (claimed as 
flat feet).  The veteran asserts that she cannot wear closed-
toe shoes due to the swelling and pain of her Achilles 
tendon.  She states that her back pain is chronic to the 
point that she cannot walk at times.    Her feet are in pain 
in spite of her orthopedic shoes.

In May 1998, the veteran submitted a service connection claim 
for tendonitis.  In October 1998, the veteran amended that 
claim to include service connection for bilateral flat feet.  
The RO issued a rating decision dated November 1998 granting 
service connection for left foot injury, evaluated as 10 
percent disabling, effective from May 11, 1998.  The rating 
decision denied service connection for mild bilateral pes 
planus claimed as flat feet.

The veteran did not appeal the November 1998 decision.

In July 2001, the veteran filed a claim for increased rating 
for her service-connected left foot injury.  At this time, 
she also filed a new claim to consider service connection for 
a lower back condition.

The veteran received a VA examination in connection with her 
increased rating claim in October 2001.  The examiner 
diagnosed mild left Achilles tendinitis and mild plantar 
fasciitis, but the examiner did not review the claims file.

The veteran received another VA examination in connection 
with her service connection for low back condition claim in 
May 2002.  The examiner diagnosed "right knee pain and 
mechanical low back which are most likely degenerative in 
nature.  I can say absolutely that this is not realted to her 
Achilles tendonitis but is normally a wear and tear 
phenomenon secondary to activity.  She is also over weight 
and this can contribute to degeration of joints."  While 
this opinion invalidated a connection between the low back 
condition and the service-connected left foot injury, it did 
not consider the possibility of a direct service connection.

In June 2002, the RO issued a rating decision that denied an 
increased rating for left foot injury with chronic Achilles 
tendonitis, tarsal tunnel syndrome and plantar fasciitis.  
The decision also denied service connection for low back 
condition.

In October 2002, the veteran requested that her claim for 
bilateral flat feet be re-opened.  The RO issued a rating 
decision denying reopening of the veteran's claim of service 
connection for bilateral flat feet in April 2003.  In May 
2003, the veteran filed a document that has been construed as 
a NOD regarding the April 2003 denial of the veteran's 
application to re-open her claim for service connection of 
bilateral flat feet.  

The RO issued a Statement of the Case dated April 2003 
concerning the issues of increased rating for service-
connected left foot injury, and service connection lower back 
condition.  The evidentiary file contains no SOC regarding 
the denial of reopening of the veteran's claim of service 
connection for bilateral flat feet.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and RO failure to issue 
same is a procedural defect.  Manlincon v. West, 12 Vet. App. 
at 240-21 (1999).

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.

Therefore, the Board must remand the matter of bilateral pes 
planus (claimed as flat feet) for preparation of a Statement 
of the Case.  See VAOPGCPREC 16-92 (July 24, 1992).

A review of the record does not show that the issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board may not address the issue of bilateral pes planus 
(claimed as flat feet) until a Statement of the Case has been 
sent. 38 C.F.R. § 20.200 (2005); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran an 
appropriate letter notifying her of VA's 
duty to assist her in the development of 
her claims for increased rating and 
service connection.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of her VA and private 
treatment records of low back condition, 
left foot injury, and flat feet since 
September 2004 and associate them with 
the claims folder for the purpose of 
review.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the severity of the service-
connected left foot injury.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, and all clinical 
findings should be reported. 

The examiner should provide complete 
rationale(s) for any opinion(s) given.  
The examiner should indicate if no 
opinion can be made without entering into 
speculation.

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.

4.  The RO should also schedule the 
veteran for an examination to diagnose 
and determine the etiology of the 
veteran's low back condition.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported.  

The examination report should include a 
detailed discussion of the veteran's 
medical history, including the veteran's 
recorded pre-service back injury 
documented in July 1987.  If the examiner 
diagnoses a low back condition, the 
examiner should offer an opinion 
regarding whether it is more likely than 
not, at least as likely than not, or less 
likely than not that any percentage of 
the condition is etiologically related to 
the veteran's time in service.  

The examiner should provide complete 
rationale(s) for any opinion(s) given.  
The examiner should indicate if no 
opinion can be made without entering into 
speculation.

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.

5.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of bilateral pes planus 
(claimed as flat feet).  All indicated 
development should be taken in this 
regard.  The veteran should be advised of 
the time period within which to perfect 
her appeal. 38 C.F.R. § 20.302(b) (2005).

6.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's increased 
rating and service connection claims in 
light of any additional evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


